Citation Nr: 1031118	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-13 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied entitlement to a TDIU rating.

In February 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.

In an April 2009 decision, the Board denied entitlement to a TDIU 
rating.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Remand of the 
Board's April 2009 decision.  Pursuant to the actions requested 
in the April 2010 Joint Motion, the Court vacated the Board's 
decision and remanded the issue of entitlement to a TDIU rating 
to the Board for readjudication.

In June 2010, the Veteran's representative submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  She also submitted a waiver of RO jurisdiction 
of such evidence.  Thus, the Board accepts this evidence for 
inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU rating as his 
service-connected disabilities render him unemployable.

The Veteran is currently service-connected for PTSD (rated as 50 
percent disabling); diabetes mellitus, Type 2 (rated as 20 
percent disabling); peripheral neuropathy of the left lower 
extremity (rated as 10 percent disabling); and peripheral 
neuropathy of the right lower extremity (rated as 10 percent 
disabling).

At 70 percent, the Veteran's combined disability rating meets the 
scheduler criteria for consideration of a TDIU rating under 38 
C.F.R. § 4.16(a) (2009).  Thus, the Board must determine whether 
evidence of record shows that the Veteran's service-connected 
disabilities of PTSD, diabetes mellitus, and bilateral lower 
extremity peripheral neuropathy alone preclude him from engaging 
in substantially gainful employment.  However, a review of the 
claims file reveals that further development on this matter is 
warranted.

In the April 2010 Joint Motion for Remand, the parties agreed 
that the Board failed to comply with its duty to assist when it 
did not remand to obtain a medical examination and to obtain 
current treatment records.  It was noted that there was 
sufficient evidence in the record to show that the Veteran's 
condition has deteriorated since his last examination and that 
the record did not adequately describe the severity of his 
current service-connected disabilities.  Thus, as instructed in 
the Joint Motion, the AMC/RO should schedule the Veteran for a 
medical examination(s) to determine whether his service-connected 
disabilities of PTSD, diabetes mellitus, and bilateral lower 
extremity peripheral neuropathy alone preclude him from engaging 
in substantially gainful employment.  38 C.F.R. § 3.159 (c) (4) 
(2009).  

It was further noted that the Veteran described PTSD therapy he 
received at the Mental Health Triage Clinic and Outpatient Clinic 
at Puget Sound Health Care System in a February 2009 statement of 
record.  The parties agreed that his statement was sufficient to 
warrant further efforts by VA to obtain his VA medical records.  
The claims file also reflects that the Veteran has received VA 
medical treatment for his service-connected disabilities from the 
VA Medical Center (VAMC) in American Lake; however, as the claims 
file only includes records from these facilities dated up to 
December 2008, any additional records from these facilities 
should be obtained.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to substantiate his claim for 
entitlement to a TDIU rating. 

2.  The AMC/RO should obtain any outstanding 
VA records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected PTSD, diabetes mellitus, 
and peripheral neuropathy disabilities from 
the Mental Health Triage Clinic and 
Outpatient Clinic of the Puget Sound Health 
Care System as well as the Puget Sound Health 
Care System - American Lake VAMC, for the 
period from December 2008 to the present.

3.  The AMC/RO should also make arrangements 
with the appropriate VA medical facility for 
the Veteran to be afforded appropriate 
examination(s) to determine the nature and 
extent of his service-connected PTSD, 
diabetes mellitus, and bilateral lower 
extremity peripheral neuropathy disabilities 
as well as to obtain an opinion as to whether 
his service-connected disabilities alone 
would cause him to be unemployable.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician(s) for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner. 

The examining physician(s) should note all of 
the Veteran's disabilities.  Based on a 
review of the claims folder and utilizing 
sound medical principles, the appropriate 
examiner is requested to provide an opinion 
as to whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's service-connected disabilities 
alone would preclude his obtaining and 
retaining substantially gainful employment.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the December 2008 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



